DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a wire feeding unit configured to feed a wire” in claim 1, 3, 5.
“a curl forming unit configured to form a path…” in claim 1, 3, 5.
“a cutting unit configured to cut the wire…” in claim 1, 3, 5.
“a binding unit configured to twist the wire…” in claim 1, 3, 5.
“a control unit configured to control the motor…” in claim 1, 3, 5. 
“a rotation regulation part configured to regulate rotation of the wire engaging body” in claim 1 and 5.
“a check member configured to engage with…” in claim 3.
“a check member drive units configured to drive the check member…” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitations are interpreted respectively as the following (and equivalents thereof):
Element 3A, Element 5A, Element 6A, Element 7A, Control unit 14A-14C, Element 74, Element 104, and Solenoid.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “the check member and the wire engaging body are engaged by unevenness portions”. Based on the specification, the check member and the wire engaging body comprise the unevenness portions. It is unclear if the portions are part of the check member and the wire engaging body based on the claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sawano (JP 2000263461).
Regarding claim 1, Sawano discloses a binding machine (Fig. 1-6) comprising: a wire feeding unit (45) configured to feed a wire (w); a curl forming unit (51, 53) configured to form a path along which the wire fed by the wire feeding unit is to be wound around a to-be-bound object (17, 19); a cutting unit (63b) configured to cut the wire wound on the to-be-bound object; a binding unit (3) configured to twist the wire wound on the to-be-bound object; a motor (37) configured to drive the binding unit; and a control unit (35) configured to control the motor, wherein the binding unit comprises: a rotary shaft (69) to be driven by the motor; a wire engaging body (61) configured to engage the wire and to rotate together with the rotary shaft, thereby twisting the wire; and a rotation regulation part (73, 77) configured to regulate rotation of the wire engaging body, and wherein the control unit is configured to control stop of the motor rotating in a direction of twisting the wire, based on a position in a rotation direction of the wire engaging body and a position at which the rotation of the wire engaging body can be regulated by the rotation regulation part (see [0036]).
Regarding claim 2, Sawano discloses the binding machine according to Claim 1, further comprising a rotation direction position detection unit ([0036] encoder) configured to detect the position in the rotation direction (amount of rotation of the twist motor is also amount of rotation of the wire engaging body) of the wire engaging body, wherein the control unit is configured to control the stop of the motor rotating in the direction of twisting the wire, based on the position in the rotation direction of the wire engaging body detected by the rotation direction position detection unit. (see [0036]).
Regarding claim 5, Sawano discloses a binding machine (Fig. 1-6) comprising: a wire feeding unit (45) configured to feed a wire (w); a curl forming unit (51, 53) configured to form a path along which the wire fed by the wire feeding unit is to be wound around a to-be-bound object (17, 19); a cutting unit (63b) configured to cut the wire wound on the to-be-bound object; a binding unit (3) configured to be driven by a motor (37) and to twist the wire wound on the to-be-bound object, wherein the binding unit comprises: a rotary shaft (69) to be driven by the motor; a wire engaging body (61) configured to engage the wire and to rotate together with the rotary shaft, thereby twisting the wire; and a rotation regulation part (73, 77) configured to regulate rotation of the wire engaging body, wherein the rotation regulation part comprises: a plurality of rotation regulation blades (teeth of 77) aligned in a rotation direction of the wire engaging body; and a plurality of check members (teeth of 73) configured to be engaged to the rotation regulation blades, and wherein engaging positions where the check members are engaged to the rotation regulation blades are arranged in the rotation direction of the wire engaging body.  
Regarding claim 6, Sawano discloses the binding machine according to Claim 5, wherein one of the plurality of rotation regulation blades and the plurality of check members are provided with a phase difference (teeth has protruding phase and groove phase) in the rotation direction of the wire engaging body  
Regarding claim 7, Sawano discloses the binding machine according to Claim 6, wherein the plurality of check members are provided with a phase difference (teeth has protruding phase and groove phase) in the rotation direction of the wire engaging body.  
Regarding claim 8, Sawano discloses the binding machine according to Claim 6, wherein the plurality of rotation regulation blades provided in an axis direction (the blades are extended in the axis direction) of the wire engaging body are provided with a phase difference (teeth has protruding phase and groove phase) in the rotation direction of the wire engaging body.
Allowable Subject Matter
Claim 3 is allowed.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art teaches “a check member configured to engage with the wire engaging body and to regulate rotation of the wire engaging body; and a check member drive unit configured to drive the check member, and wherein when it is determined to stop the motor rotating in a direction of twisting the wire, the control unit stops the motor, and controls the check member drive unit to cause the check member to engage with the wire engaging body.”
Examiner notes that an additional drive that is not a motor that drives the binding unit is required. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190257097 teaches a similar binding machine with a hall sensor that detects the feeding motor speed to stop the rotation of the motor/twisting.
US 8281712, WO 9608414 teaches a similar binding machine with an encoder to control the rotation of the twisting. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725